Citation Nr: 1642372	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 70 percent disability for posttraumatic stress disorder (PTSD), previously rated as mood disorder, not otherwise specified, and adjustment disorder with anxiety and depressive features, from June 17, 2011, forward. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In the October 2012 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in September 2016.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to an increased rating in excess of 70 percent disabling for PTSD, the Veteran requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to an increased rating in excess of 70 percent disabling for PTSD have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

In a June 2016 Supplemental Statement of the Case (SSOC), the RO increased the disability rating for the Veteran's PTSD from 30 percent to 70 percent, effective June 17, 2011. The SSOC informed the Veteran that "if [he was] fully satisfied with this decision, please inform [VA] in writing." In July 2016, the Veteran's representative indicated that the Veteran was not satisfied and would like to continue the appeal. However, in the same August 2016 statement in which he canceled his scheduled Board hearing, the Veteran indicated that he felt the 70 percent disability rating for his PTSD was fair and that he "would not like to proceed." Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review the claim on appeal, and it is dismissed. 


ORDER

The appeal of entitlement to an increased rating in excess of 70 percent for PTSD is dismissed. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


